Case 18-71279-JHH13   Doc   Filed 06/04/20 Entered 06/04/20 08:16:37   Desc Main
                            Document     Page 1 of 4
                                                      4




Case 18-71279-JHH13   Doc   Filed 06/04/20 Entered 06/04/20 08:16:37   Desc Main
                            Document     Page 2 of 4
Case 18-71279-JHH13   Doc   Filed 06/04/20 Entered 06/04/20 08:16:37   Desc Main
                            Document     Page 3 of 4
    Dated: June 4, 2020




Case 18-71279-JHH13       Doc   Filed 06/04/20 Entered 06/04/20 08:16:37   Desc Main
                                Document     Page 4 of 4
